DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Firstly, claim 1-8 recites “linear porous titanium dioxide material”, one of ordinary skill in the art is uncertain what “linear” refers to, i.e. titanium dioxide material morphology or shape being straight, or such material having certain properties having linear correlation.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such “linear” and it renders claims indefiniteness.  Secondly, claim 1 recites “an oriented growth direction”, and also “a growth direction in the <001> direction”. The claim(s) are considered indefinite because there is a question or doubt as to whether the recited “a growth direction in the <001> direction” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Furthermore, one of ordinary skill in the art is uncertain whether “an oriented growth direction” and “a growth direction in the <001> direction” are the same growth direction, or represent different growth directions.  Thus, such limitations render claims indefiniteness.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations).  
Manabe teaches a porous titanium oxide having rod shape which is straight (para. [0008], [0105], Fig. 1), and such titanium oxide being at least 95 wt.% being anatase crystal ([0106]), i.e. a single crystal structure ([0014]).  Apparently such linear porous titanium oxide material having a plurality of particles. 
Regarding claim 1, Manabe does not expressly teach the particles having an oriented growth direction. 
But Manabe already teaches such linear porous titanium oxide material  having at least 95 wt. % being anatase crystal, wherein such material  containing plurality of particles formed titanium oxide being porous nano-rod,  wherein such material is  identical or substantially identical as that of instantly claimed, therefore, identical or substantially identical material having identical or substantially identical oriented growth direction as that of instantly claimed would be associated or expected (see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Regarding claim 2, as for the claimed “linear porous titanium oxide material having a structure of one or more rectangular columns which have flat side surfaces that are perpendicular to each other”,  Manabe already teaches identical or substantially identical linear porous titanium oxide material having identical or substantially single anatase crystal structure as that of instantly claimed, therefore identical or substantially identical a structure of one or more rectangular columns which have flat side surfaces  that are perpendicular to each other as that of instantly claimed would be associated or expected (see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Regarding claim 3,  as for the claimed “side surfaces of the linear porous titanium dioxide material are highly-active anatase phase {100} and {001} crystal planes”, Manabe already teaches identical or substantially identical linear porous titanium oxide material having identical or substantially single anatase crystal structure as that of instantly claimed, therefore identical or substantially identical side surfaces of the linear porous titanium dioxide material are highly-active anatase phase {100} and {001} crystal planes as that of instantly claimed would be associated or expected (see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Regarding claim 8,  as for the claimed “the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction”, Manabe already teaches identical or substantially identical linear porous titanium oxide material having identical or substantially single anatase crystal structure as that of instantly claimed, therefore identical or substantially identical the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction as that of instantly claimed would be associated or expected (see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Claim 4 and 5 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations).  
Regarding claim 4-5, Manabe further teaches the average length of the titanium oxide being more preferably 20 um or less (para. [0018], while the diameter being particularly 1 to 500 nm (para. [0008], example 1, [0105]).  Manabe disclosed titanium oxide length and diameter overlap with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claim 2-3 and 8 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations) as applied above, and in view of Umar et al. (Advances in porous and high-energy (001)-faceted anatase TiO2 nanostructures, Optical Materials 75 (2018) 390-430). 
Regarding claim 2, In arguendo about Manabe not expressly teaching “the linear porous titanium oxide material having a structure of one or more rectangular columns which have flat side surfaces that are perpendicular to each other”,  Umar teaches mesoporous anatase TiO2 nanostructures having high-energy (001) can be synthesized wherein such material  has one or more rectangular columns which have flat side surfaces that have flat side surfaces that are perpendicular to each other (page 398 last para., Fig. 11). 
It would have been obvious for one of ordinary skill in the art to adopt mesoporous titanium dioxide material having a structure of one or more rectangular columns which have flat sides surfaces that are perpendicular to each other as shown by Umar et al. for help producing a mesoporous titanium dioxide having desired high energy facet {001} for high photocatalytic applications as suggested by Umar et al. (page 397 2nd para.). 
Regarding claim 3, In arguendo about Manabe not expressly teaching “side surfaces of the linear porous titanium dioxide material are highly-active anatase phase {100} and {001} crystal planes”,  Umar et al teaches anatase mesoporous titanium dioxide material having high energy facet of {100} crystal planes and {001} crystal plane can be produced (bridging page 398 last para.-page 402 first para., Fig. 9, 11, 13) and anatase TiO2 having high energy facet of {100} and {001} can further enhance its photocatalytic performance (page 390 right col.-page 391 3rd para.). 
It would have been obvious for one of ordinary skill in the art to adopt suitable method with suitable reaction conditions for obtaining anatase TiO2 having high energy facets of {100} and {001} as shown by Umar et al to modify the titanium oxide material of Manabe because by doing so can help provide anatase TiO2 with improved photocatalytic performance as suggested by Umar et al. (page 390 right col.-page 391 3rd para., page 397 2nd para.)
	Regarding claim 8, Umar et al. already teaches the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction (Fig. 9, Fig. 11 a-d). 
It would have been obvious for one of ordinary skill in the art to adopt mesoporous titanium dioxide material having the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction as shown by Umar et al. for help producing a mesoporous titanium dioxide having desired high energy facet {001} plane as side surface and low energy facet {010} in the long axis for high photocatalytic applications as suggested by Umar et al. (page 397 2nd para., Fig. 9 and Fig. 11 a-d). 
Claim 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations), and in view of Umar et al. (Advances in porous and high-energy (001)-faceted anatase TiO2 nanostructures, Optical Materials 75 (2018) 390-430) and Bette (US2011/0143923). 
Manabe in view of Umar et al has been described as above.   Umar et al. already teaches titanium dioxide being mesoporous and pore diameter can be as high as 50 nm (page 401 right col. 2nd para.). 
	Bette further discloses mesopore having a pore diameter between 2 and 50 nm and mesoporous titanium dioxide having pore diameter in the range of 2 to 30 nm can be produced ([0110], [0112]). 
	It would have been obvious for one of ordinary skill in the art to adopt mesopore size not more than 50 nm as shown by Umar et al for help obtaining a mesoporous anatase TiO2 material with desired photocatalytic performance as suggested by Umar et al (page 390 right col.-page 391 3rd para., page 401 right col. 2nd para.).   It would have been obvious for one of ordinary skill in the art to adopt well-known pore size of 2 to 30 nm as shown by Bette to modify titanium oxide material of Manabe because by doing so can help obtaining a titanium dioxide material having desired pore size for intended photocatalytic applications.   Furthermore, adopting such well-known pore size for obtaining a desired mesoporous anatase TiO2 material for intended photocatalytic applications would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations) as applied above, and in view of Lee (US2012/0171112).  
Regarding claim 1 and 4-5, Manabe has been described as above.  In arguendo about Manabe not expressly teaching the claimed a growth direction in the <001> direction. 
Lee teaches a titanium oxide nanotube material comprising crystal grains oriented in the [001] direction (para. [0039],[0040]),  Fig. 1b).  Lee further teaches annealing changes amorphous titanium oxide nanotube into plurality of grains oriented in [001] directions ([0057], [0075], Fig. 3b, claim 6) wherein the growth direction is in [001] direction. 
It would have been obvious for one of ordinary skill in the art to adopt crystal growth in [001] direction as shown by Lee to modify the TiO2 crystals of Manabe because by doing so can help provide a TiO2 crystal material having high photocurrent density and high energy conversion thus having improved performance as dye-sensitized solar cell (DSSC) as suggested by Lee (para. [0085]-[088]). 
Claim 2-3 and 8 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations) and in view of Lee (US2012/0171112) as applied above, and further in view of Umar et al. (Advances in porous and high-energy (001)-faceted anatase TiO2 nanostructures, Optical Materials 75 (2018) 390-430). 
Manabe in view of Lee has been described as above. Lee further teaches the TiO2 having tetragonal crystal system (para [0040], [0056], Example, Fig. 1b, Fig. 4) wherein apparently these 
Regarding claim 2, In arguendo about Manabe in view of Lee  not expressly teaching “the linear porous titanium oxide material having a structure of one or more rectangular columns which have flat side surfaces that are perpendicular to each other”,  Umar teaches mesoporous anatase TiO2 nanostructures having high-energy (001) can be synthesized wherein such material  has one or more rectangular columns which have flat side surfaces that have flat side surfaces that are perpendicular to each other (page 398 last para., Fig. 11). 
It would have been obvious for one of ordinary skill in the art to adopt mesoporous titanium dioxide material having a structure of one or more rectangular columns which have flat sides surfaces that are perpendicular to each other as shown by Umar et al. for help producing a mesoporous titanium dioxide having desired high energy facet {001} for high photocatalytic applications as suggested by Umar et al. (page 397 2nd para.). 
Regarding claim 3, In arguendo about Manabe in view of Lee not expressly teaching “side surfaces of the linear porous titanium dioxide material are highly-active anatase phase {100} and {001} crystal planes”,  Umar et al teaches anatase mesoporous titanium dioxide material having high energy facet of {100} crystal planes and {001} crystal plane can be produced (bridging page 398 last para.-page 402 first para., Fig. 9, 11, 13) and anatase TiO2 having high energy facet of {100} and {001} can further enhance its photocatalytic performance (page 390 right col.-page 391 3rd para.). 
It would have been obvious for one of ordinary skill in the art to adopt suitable method with suitable reaction conditions for obtaining anatase TiO2 having high energy facets of {100} and {001} as shown by Umar et al to modify the titanium oxide material of Manabe because by doing so can help provide anatase TiO2 with improved photocatalytic performance as suggested by Umar et al. (page 390 right col.-page 391 3rd para., page 397 2nd para.)
	Regarding claim 8, Umar et al. already teaches the long axis of the single crystal of the linear porous dioxide material is oriented in the {010} direction (Fig. 9, Fig. 11 a-d). 
It would have been obvious for one of ordinary skill in the art to adopt mesoporous titanium dioxide material having the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction as shown by Umar et al. for help producing a mesoporous titanium dioxide having desired high energy facet {001} plane as side surface and low energy facet {010} in the long axis for high photocatalytic applications as suggested by Umar et al. (page 397 2nd para., Fig. 9 and Fig. 11 a-d). 
Claim 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations) and in view of Lee (US2012/0171112) as applied above, and further in view of Umar et al. (Advances in porous and high-energy (001)-faceted anatase TiO2 nanostructures, Optical Materials 75 (2018) 390-430) and Bette (US2011/0143923). 
Manabe in view of Lee and Umar et al has been described as above.   Umar et al. already teaches titanium dioxide being mesoporous and pore diameter can be as high as 50 nm (page 401 right col. 2nd para.). 
	Bette further discloses mesopore having a pore diameter between 2 and 50 nm and mesoporous titanium dioxide having pore diameter in the range of 2 to 30 nm can be produced ([0110], [0112]). 
	It would have been obvious for one of ordinary skill in the art to adopt mesopore size not more than 50 nm as shown by Umar et al for help obtaining a mesoporous anatase TiO2 material with desired photocatalytic performance as suggested by Umar et al (page 390 right col.-page 391 3rd para., page 401 right col. 2nd para.).   It would have been obvious for one of ordinary skill in the art to adopt well-known pore size of 2 to 30 nm as shown by Bette to modify titanium oxide material of Manabe because by doing so can help obtaining a titanium dioxide material having desired pore size for intended photocatalytic applications.   Furthermore, adopting such well-known pore size for obtaining a desired mesoporous anatase TiO2 material for intended photocatalytic applications would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Response to Arguments
Applicant's arguments filed on 05/02/2022 have been fully considered but they are not persuasive.   In response to applicant’s arguments about “linear” representing morphology, it is noted that instant specification does not define or explain what “linear” represent morphology as applicant asserted at all.   If this is the case, the applicant is kindly reminded to point out that which sections (specific para, examples) to show linear represents morphology as applicant argued. 
 Manabe not teaching TiO2 being single crystal because a single crystal structure composed of single crystal grain, first of all, non-preferred and alternative embodiments constitute prior art MPEP 2123, and a reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.    In this case, as applicant recognized, that Manabe expressly discloses TiO2 can either be single crystal or polycrystal (para. [0014]).  Manabe envisions such TiO2 being single crystal. Furthermore, it would have been obvious for one of ordinary skill in the art to adopt single crystal TiO2 because choosing from a number of identified, predictable solution ( either polycrystal or single crystal)  for help providing desired TiO2 material would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
In response to applicant’s arguments about growth direction in <001> direction, such limitation has been addressed in current rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732